Opinion filed August 9, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00328-CR
                                       __________

                     RONNIE WILLIAM PARNELL, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                    Taylor County, Texas

                                Trial Court Cause No. 23965A


                           MEMORANDUM OPINION

       Ronnie William Parnell entered an open plea of guilty to the offense of possessing
methamphetamine with the intent to deliver in a drug-free zone. The trial court sentenced him to
confinement in the Institutional Division of the Texas Department of Criminal Justice for a term
of fifteen years. Appellant challenges his conviction in a single point of error. He asserts that
his guilty plea was not knowing and voluntary. We affirm.
                                        Background Facts
       Appellant entered his plea of guilty on August 27, 2010. He executed written plea
admonishments and a stipulation of evidence on that date, and he entered his plea in open court.
At the hearing, the trial court questioned appellant extensively regarding his understanding of the
charges and the various waivers he had executed and his willingness to enter an open plea of
guilty. The trial court specifically asked appellant if he understood the papers that he had signed.
The trial court also asked appellant if he was pleading guilty freely and voluntarily. The trial
court accepted appellant’s guilty plea based on his affirmative responses to these questions. At
the end of the hearing, the trial court asked appellant about his “hurt arm.” Appellant responded
that he had been bitten by a spider.
       Appellant’s sentencing hearing occurred on October 15, 2010. He testified that he did
not remember “half” of what occurred at the earlier plea hearing because he was in a great deal
of pain. Appellant stated that he went to the hospital immediately after the plea hearing and that
he spent three weeks there for treatment of a “heart problem.”
       Appellant subsequently filed a motion for new trial on November 12, 2010, alleging that
his guilty plea was not knowing and voluntary because “he had been bitten by a poisonous spider
and was suffering such that he was not of sound mind and was unable to think with clarity and
understanding.” He additionally alleged that he was taking pain medication that prevented him
from thinking clearly. He further alleged that he entered the plea based upon his understanding
that the “drug-free zone” allegation would be dropped.
       The trial court heard the motion for new trial on December 27, 2010. Both appellant and
his wife testified at the hearing that he had been bitten by a poisonous spider on the night before
the plea hearing and that he was in a lot of pain. He testified that he could not think straight at
the plea hearing because he was “[s]paced out” and that he did not remember what happened.
Appellant further testified that he did not recall his trial counsel being at the plea hearing.
Appellant offered the medical records from his hospital visit in support of his allegations.
       The State countered appellant’s claim with testimony from appellant’s trial counsel.
Trial counsel testified that he explained the ramifications of the open plea to appellant prior to
the entry of the plea and that appellant appeared to understand them. Trial counsel also testified
that he believed that appellant was competent when he entered the plea.



                                                 2
                                             Analysis
       In a single point of error, appellant asserts that the trial court erred in denying his motion
for new trial on the basis that his plea was not knowing and voluntary. We review a trial court’s
denial of a motion for new trial under an abuse of discretion standard. Hawkins v. State, 135
S.W.3d 72, 76–77 (Tex. Crim. App. 2004). An abuse of discretion occurs when the trial court
acts in an unreasonable or arbitrary manner or when it acts without reference to any guiding
principles. Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007). We are mindful of the
fact that the trial court is the sole arbitrator of the credibility of the witnesses and evidence
offered. Charles v. State, 146 S.W.3d 204, 208 (Tex. Crim. App. 2004). We will not substitute
our judgment for that of the trial court but, instead, will review the evidence in the light most
favorable to the ruling to determine if the trial court abused its discretion. Webb, 232 S.W.3d at
112.
       A plea must be entered knowingly, intelligently, and voluntarily. Boykin v. Alabama, 395
U.S. 238, 243 (1969); Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). For a plea
to be voluntary, it must be the expression of the defendant’s own free will and must not be
induced by threats, misrepresentations, or improper promises. Brady v. United States, 397 U.S.
742, 755 (1970); Kniatt, 206 S.W.3d at 664. In determining the voluntariness of a plea, we
consider all the relevant circumstances surrounding it. State v. Collazo, 264 S.W.3d 121, 127
(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). A defendant’s sworn representation that his
guilty plea is voluntary “constitute[s] a formidable barrier in any subsequent collateral
proceedings.” Id. (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).
       We conclude that the trial court did not abuse its discretion in denying appellant’s motion
for new trial. Initially, the trial court was able to make its own evaluation of appellant’s com-
petency at the plea hearing. The trial court was free to reject appellant’s subsequent, self-serving
testimony about his alleged lack of competence because it involved a matter of credibility. The
trial court is the sole judge of the credibility of the witnesses. Charles, 146 S.W.3d at 208. It
may choose to believe all, some, or none of the testimony presented. Cain v. State, 958 S.W.2d
404, 408–09 (Tex. Crim. App. 1997). The trial court is in the best position to determine the
weight to be given contradictory testimonial evidence because that determination turns on an
evaluation of credibility and demeanor. Id. Additionally, the testimony from appellant’s trial
counsel supports the trial court’s determination. Appellant’s medical records also support the

                                                 3
trial court’s determination. The discharge summary from his hospital admission states that he
was “alert and oriented” upon admission after the plea hearing.1 Appellant’s sole point of error
is overruled.
                                                This Court’s Ruling
          The judgment of the trial court is affirmed.




                                                                           TERRY McCALL
                                                                           JUSTICE


August 9, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




         1
          The discharge summary also indicates that appellant was admitted to the hospital with a “[r]ight upper extremity
abscess” due to intravenous drug abuse rather than a spider bite.

                                                            4